Citation Nr: 1145991	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to November 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that his current posttraumatic stress disorder (PTSD) is the result of a motor vehicle accident in service.  Specifically, the Veteran stated that while riding his motorcycle in September 1984 he swerved to miss a deer.  He was thrown over the handlebars of his motorcycle into a cornfield and lost consciousness for a few hours.  He reported that he continued to have nightmares and flashbacks of this incident whenever he saw or heard a motorcycle.  A September 1984 service treatment report confirms that the Veteran was involved in a motorcycle accident.

However, the medical evidence of record contains conflicting opinions as to whether the Veteran's currently diagnosed PTSD is related to his inservice motorcycle accident.  A September 2007 VA examination report stated that the Veteran met the criteria for PTSD related to a history of childhood sexual abuse.  The September 2007 VA examiner concluded, however, that the Veteran did not meet the criteria for PTSD related to his inservice motorcycle accident.  In reaching this conclusion, the examiner noted that although the Criteria A and B for a diagnosis of PTSD under the DSM-IV were met, Criteria C and D were not met for the motorcycle accident.  

However, the record reveals a January 2008 private mental status examination report from a licensed psychologist, C.L., who stated "it appears that [the Veteran] has had some difficulties in his youth with drugs and alcohol and an aggressive personality.  Complicating this has been his childhood abuse done to him, his traumatic accident, and his medical problems which have caused a Post Traumatic Stress Disorder as well as Major Depressive Disorder."  In addition, M.G., M.D. stated in a March 2008 letter that the Veteran had depression and PTSD due to the motorcycle accident, with a history of drug and alcohol abuse.  While these private physicians' statements suggest a link between the Veteran's PTSD and his inservice motor vehicle accident, the opinions provide no further explanation as to the basis for the conclusion that the Veteran's PTSD was caused by the motorcycle accident.  It is also not clear whether the diagnosis of PTSD related to the motorcycle accident in service conformed to the diagnostic criteria under the DSM-IV.  See 38 C.F.R. § 4.125.  As such, the RO must attempt to obtain an additional opinion from C.L. and Dr. G. clarifying the diagnosis and etiology of the PTSD diagnosis and explaining the basis for such opinions.

Additionally, a December 2003 VA treatment report stated that the Veteran was followed closely by Dr. G. at least every three months for his depressive disorder.  However, the claims file does not contain any treatment records from Dr. G. other than those showing more recent treatment in February 2008.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, these records must be obtained before the Board can proceed with the appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his psychiatric disorder, to include PTSD.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify, to include Dr. G. and C.L.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's psychiatric disorder which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the private psychologist, C.L., who conducted the January 2008 mental status examination, and the Veteran's private physician, Dr. G., who submitted the March 2008 letter, and specifically request that they provide the bases for their opinion that the Veteran's diagnosis of PTSD is related to his motorcycle accident in service.

3.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

